Citation Nr: 1753255	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 17, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974 and from December 1982 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran and his wife presented testimony at a Travel Board hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  In a May 2017 letter, the Board informed the Veteran that the Acting VLJ who conducted the October 2011 hearing is no longer employed by the Board and that the Veteran is entitled to another Board hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2017).  He was also notified that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board will proceed with appellate consideration.

The case was most recently remanded by the Board to the Agency of Original Jurisdiction (AOJ) in August 2017 for additional development.  The case has since been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, due to reasons that follow, an additional remand is required, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

In connection with his claim for an increased rating for service-connected lumbar spine disability, the Veteran was provided a VA examination in February 2016.  The Board finds that this examination report did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiner did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  The Board notes that the case was remanded in August 2017 in order to obtain additional clinical evidence in compliance with Correia. However, it does not appear from the record that such examination was scheduled and completed.  

The Board further notes that more recently in Sharp v. Shulkin, __ Vet. App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from a veteran, including during flare-ups.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

As this claim for an increased rating has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran from the Temple VA Medical Center and any associated outpatient clinics dated from October 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected DDD and DJD of the lumbar spine.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

     The examiner must test the range of motion for the thoracolumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59 and the Court's recent holding in Correia.

     If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

     In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

     The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




